IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


LAWRENCE OLIVER MARTIN,

              Appellant,

 v.                                                  Case No. 5D16-2311

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed June 2, 2017

Appeal from the Circuit Court
for Volusia County,
Frank Marriott, Judge.

Jeffrey Deen, Office of Criminal Conflict and
Regional Counsel, and Matthew R. McLain,
Casselberry, for Appellant.

Pamela     Jo      Bondi,    Attorney
General, Tallahassee, and Deborah A.
Chance, Assistant  Attorney  General,
Daytona Beach, for Appellee.

PER CURIAM.

       Based on the State’s concession of error, we reverse the revocation of Lawrence

Martin’s probation and the resulting judgment and sentence. We remand for the

reinstatement of Martin’s probation.

       REVERSED and REMANDED.

COHEN, C.J., SAWAYA and EVANDER, JJ., concur.